Name: Commission Directive 2014/38/EU of 10Ã March 2014 amending Annex III to Directive 2008/57/EC of the European Parliament and of the Council as far as noise pollution is concerned Text with EEA relevance
 Type: Directive
 Subject Matter: environmental policy;  organisation of transport;  land transport;  deterioration of the environment;  technology and technical regulations
 Date Published: 2014-03-11

 11.3.2014 EN Official Journal of the European Union L 70/20 COMMISSION DIRECTIVE 2014/38/EU of 10 March 2014 amending Annex III to Directive 2008/57/EC of the European Parliament and of the Council as far as noise pollution is concerned (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 30(3) thereof, Whereas: (1) More stringent national requirements relating to noise of new and upgraded rolling stock should be avoided as this would negatively affect interoperability of the railway system. Therefore Commission Decisions 2008/232/EC (2) and 2011/229/EU (3) adopted under Directive 2008/57/EC set maximum levels of noise for new high-speed and conventional rolling stock. (2) Point 1.4.4 of Annex III of Directive 2008/57/EC provides that operation of the rail system must respect existing regulations on noise pollution. This essential requirement is necessary to specify the basic noise parameters as set out in points 4.2.1, 4.2.2 and 4.2.3 of the Annex to Decision 2011/229/EU and in points 4.2.6.5.2, 4.2.6.5.3, 4.2.6.5.4 and 4.2.7.6 of the Annex to Decision 2008/232/EC. (3) Point 1.4.4 of Annex III to Directive 2008/57/EC refers to existing regulations which are not further specified. Therefore, in order to avoid ambiguity and stipulate the intended general objective of this Directive in relation to noise, that point should be amended. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee established pursuant to Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Point 1.4.4 of Annex III to Directive 2008/57/EC is replaced by the following: 1.4.4. The design and operation of the rail system must not lead to an inadmissible level of noise generated by it:  in areas close to railway infrastructure, as defined in Article 3 of Directive 2012/34/EU, and  in the drivers cab.. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2015 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. 3. The obligations for transposition and implementation of this Directive shall not apply to the Republic of Cyprus and the Republic of Malta for as long as no railway system is established within their territories. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 10 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 191, 18.7.2008, p. 1. (2) Commission Decision 2008/232/EC of 21 February 2008 concerning a technical specification for interoperability relating to the rolling stock sub-system of the trans-European high-speed rail system (OJ L 84, 26.3.2008, p. 132). (3) Commission Decision 2011/229/EU of 4 April 2011 concerning the technical specifications of interoperability relating to the subsystem rolling stock  noise of the trans-European conventional rail system (OJ L 99, 13.4.2011, p. 1).